Citation Nr: 0607881	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  01-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  What evaluation is warranted for intervertebral disc 
syndrome from March 6, 2000?

2.  What evaluation is warranted for gastrointestinal reflux 
disease (GERD) for the period beginning June 13, 2001?

3.  What evaluation is warranted for bilateral athlete's foot 
from March 6, 2000?

4.  What evaluation is warranted from March 6, 2000, for 
tinnitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The veteran served on active duty from March 1996 to March 
2000.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating actions issued in November 2000 
and August 2001 by the White River Junction, Vermont Regional 
Office (RO) of the Department of Veterans Affairs (VA).

Regarding each claim the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a distinction must 
be made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as these issues were placed in an appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.  Hence, 
the Board has restyled these issues.  Notably, however, in an 
April 2004 decision, the Board found that from March 6, 2000 
to June 12, 2001 the schedular criteria for a compensable 
evaluation for GERD had not been met.  

The Board also observes that it addressed claims pertaining 
to GERD and tinnitus as part of a November 2002 decision.  By 
a November 2003 Order, however, the Court granted a Joint 
Motion for Remand vacating that Board decision.  The case was 
then remanded for the Board to reconsider these issues.  

For the reasons outlined below, the issues concerning the 
evaluations assigned for GERD since June 13, 2001, and 
bilateral athlete's foot, since March 6, 2000, are addressed 
in the REMAND portion of the decision below.  These issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

The issue regarding what rating is warranted from March 6, 
2000 for tinnitus, is deferred pending the outcome of an 
appeal by the VA to the United States Court of Appeals for 
the Federal Circuit in the case of Wanner v. Principi, 17 
Vet. App. 4 (2003).

The record raises the issues of entitlement to service 
connection for depression, secondary to multiple service 
connected disorders; and entitlement to service connection 
for a right leg disorder, secondary to the appellant's 
service connected back disorder.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  


FINDING OF FACT

1.  For the period from March 6, 2000, to September 22, 2002, 
the veteran's intervertebral disc syndrome was not manifested 
by pronounced symptoms with little intermittent relief, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc; or by ankylosis of the lumbar spine.

2.  For the period since September 23, 2002, the veteran's 
intervertebral disc syndrome has not been manifested by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months; or by unfavorable ankylosis 
of the entire thoracolumbar spine.

3.  Since September 23, 2002, the appellant has shown less 
than 30 degrees of thoracolumbar flexion, and mild incomplete 
neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for an 
intervertebral disc syndrome during the period from March 6, 
2000, to September 22, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2002).

2.  Since September 23, 2002, the schedular criteria for 
orthopedic manifestations of an intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 
(2005).

3.  Since September 23, 2002, the schedular criteria for a 
separate 10 percent rating for sciatic nerve neuralgia due to 
an intervertebral disc syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.124a, Diagnostic 
Code 8720 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May and June 
2002 supplemental statements of the case (SSOC), and in an 
April 2004 letter fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
veteran to submit all pertinent evidence in his possession.  
The April 2004 correspondence advised him to "provide any 
evidence in [his] possession that pertains to the claim."  
Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
Hence, VA has fulfilled its duties under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Although the notice provided in the documents 
noted above was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Hence, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Factual Background

The service medical records include a May 1999 diagnosis of 
muscular pain.  This followed complaints by the veteran of 
low back pain.  

An August 2000 MRI [magnetic resonance imaging] report 
includes a diagnosis of a mild central protrusion at the L5-
S1 disc space.

In the course of an October 2000 VA orthopedic examination 
the veteran complained of constant low back pain.  He denied 
weakness, fatigability, or lack of endurance.  He added that 
his full time employment and other day to day activities were 
not affected by his back pain.  Lumbar motion testing showed 
flexion to 45 degrees, extension to 10 degrees, bilateral 
side bending to 30 degrees, and bilateral rotation to 30 
degrees.  Pain was shown at the end of all motion 
measurements.  Strength was intact, with no sensory deficit.  
No muscle spasm was shown.  A chronic lumbar strain with 
normal neurological examination was diagnosed.  Lumbar spine 
X-ray examination was normal.  

Service connection for a low back strain was granted in 
November 2000, and a 20 percent rating, effective March 6, 
2000, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5292 and 5295, was assigned.  

A December 2000 letter from Rosalynn Kim, D.O., notes that 
the veteran complained of radiating pain from his low back 
into his right leg, along with right leg numbness.  Dr. Kim 
noted the results of the August 2000 MRI.

In January 2001, the veteran essentially expressed his 
disagreement with the 20 percent rating assigned by the 
November 2000 decision.  He subsequently perfected an appeal.  

At a May 2001 VA general medical examination the veteran 
reported intermittent numbness and tingling in the right 
thigh area.  On examination no objective evidence of numbness 
was found.  The diagnosis was low back pain with a protruding 
disc at L4-5.  

An August 2001 rating decision increased the rating assigned 
to 40 percent pursuant to 38 C.F.R. § 4.71a, Code 5293, 
effective from March 6, 2000.  The disorder was 
recharacterized as an intervertebral disc syndrome.  The 40 
percent rating has remained in effect since.  

The veteran was seen at a VA outpatient clinic in December 
2001.  He reported complaints of low back pain.  Physical 
examination revealed, in part, a 2+ right knee jerk, and a 1+ 
left knee jerk.  The veteran was noted to be able to lift 
weights.  The diagnosis was back pain/sciatica. 

A November 2001 medical note from Dr. Kim shows that the 
veteran was suffering from muscle spasm with sciatic 
neuropathy.  Right leg pain reportedly persisted after 
standing or sitting for prolonged periods.

Review of the report of an April 2002 VA orthopedic 
examination shows that the veteran complained of chronic low 
back pain with daily flare-ups.  He indicated that he 
sometimes used crutches at home.  He added that prolonged 
standing or sitting caused right sided sciatic type pain with 
tingling and numbness.  

Examination revealed bilateral lumbosacral paraspinal muscle 
tenderness.  Forward bending to 24 degrees was possible, with 
pain at 20 degrees.  Hyperextension and lateral bending were 
limited to 10 degrees by pain.  Pain limited rotation to the 
right to 14 degrees, and to the left to 16 degrees.  
Associated weakness, stiffness, and protected movement were 
also noted by the examiner.  Straight leg raising testing was 
positive to 40 degrees.  Deep tendon reflexes of both lower 
extremities were present and symmetrical, but slightly 
decreased at the knees, with the later finding possibly due 
to a patellar femoral pain syndrome.  Sensory examination 
showed a decreased pinprick sensation on the right L5 and L4 
dermatome.  Chronic low back pain with right sciatica-type 
pain, with mild central L5-S1 protrusion, was diagnosed.  The 
examiner added that complaints of thigh muscle weakness, 
shown on examination, were more likely related to the 
veteran's chronic leg problem rather than his back.  The 
examiner described the veteran's back pain as "severe," but 
not "pronounced."  

In February 2003, the VA examiner who examined the veteran in 
April 2002 opined that, at the time of that examination, the 
appellant had not presented any medical evidence to support a 
finding that his intervertebral disc syndrome had caused him 
to have incapacitating episodes having a total duration of at 
least six weeks during the prior twelve months.  The examiner 
added that in the course of the April 2002 examination no 
evidence of neurological deficit was observed.  The physician 
opined that the veteran's chronic severe back pain was more 
related to his in-service chronic back strain, as well as to 
his pronounced patellofemoral syndrome with bilateral leg 
deformity which strains his back.  The physician added that 
while the veteran had sciatic-type pain, no paralysis of the 
sciatic nerve was manifested.  

A December 2003 letter from a private orthopedic practice 
included the opinion that the veteran suffered from a very 
pronounced sciatic neuropathy with persistent pain and muscle 
spasm.  Diffuse mid line and right-sided paralumbar 
tenderness was shown.  Lumbar flexion and extension movements 
were significantly limited secondary to pain and guarding.  
Deep tendon reflex testing was reported to reveal sluggish 
findings.  

VA MRI report findings, in May 2004, showed disc bulge at L5-
S1 without compression of the nerve root.  No evidence of 
radiculopathy was observed.  The Board parenthetically notes 
that the veteran provided a history of incurring a work-
related injury.

Review of the report of a June 2005 VA orthopedic examination 
shows that the veteran complained of a very pronounced right 
sciatic neuropathy, as well as chronic, constant, low back 
pain with radiation into the right lateral thigh.  He 
indicated that the pain was accompanied by weakness, 
stiffness, and swelling, which was described as essentially 
being symptoms of spasm.  The veteran denied bowel or bladder 
incontinence, and erectile dysfunction.  He did complain of 
locking, instability, fatigue, lack of endurance, and 
numbness down to his right toes.  He was noted to use a back 
and left leg brace.  The veteran reported that he had severe 
flare-ups which occurred two to three times a month, and 
lasted for 24 hours.  It was reported that motion was 
completely limited during flare-ups.  The examiner further 
noted that the veteran's reported flare-ups occurred three 
times a month, lasting 24-hours each time, making the total 
duration 36 days (or one day over five weeks).  In other 
words, the examiner noted that the incapacitating episodes 
occurred at least four weeks, but less than six weeks, over 
the past year.  

Physical examination revealed exquisite lumbosacral 
tenderness in the lumbosacral spine with paravertebral muscle 
spasm.  Right lower extremity strength was limited from the 
radiculopathy, but the left side was normal.  "Pain-free" 
lumbar spine range of motion was limited to 10 degrees (out 
of 90) on forward flexion, and to 10 degrees (out of 30 
degrees) on backward extension.  Bilateral lateral flexion, 
and bilateral rotation were also limited to 10 degrees.  
Quadriceps, lower extremity, and great toe strength on the 
right side was affected by a level of 3/5 from the 
radiculopathy, and was normal, at 5/5, on the left.  
Vibratory and light touch sense was decreased on the right 
foot, but normal on the left.  A positive straight leg 
raising sign was shown bilaterally.  Deep tendon reflexes 
were reported as normal.  The diagnosis was intervertebral 
disc syndrome, with L5-S1 herniation.  This was judged to 
have a major impact on employment, ability to enjoy life, and 
to lead to depression-related symptomatology.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating intervertebral disc disease, and all 
other spinal disabilities were revised while the appeal was 
pending (effective September 23, 2002 and September 26, 2003, 
respectively).  

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
the Board must apply the old criteria for rating spine 
disorders to that period pre-dating the effective date of the 
change in criteria, and the new rating criteria for 
evaluating spinal disorders to that period effective the date 
of the change.

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 40 percent rating 
required a severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent rating was 
assignable for an intervertebral disc syndrome that was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Prior to September 26, 2003, 38 C.F.R. § 4.71a, Code 5292 
provided a 40 percent rating when there was a severe 
limitation of lumbar motion.  No higher rating was available 
under that Code, however, a 50 percent rating was warranted 
under 38 C.F.R. § 4.7la, Diagnostic Code 5289 (2002), if the 
lumbar spine was unfavorably ankylosed.  

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome is 
evaluated by looking at either the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that a 40 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The criteria for rating all other spinal disabilities were 
revised effective September 26, 2003.  These criteria include 
38 C.F.R. § 4.71a, Code 5243 (2005), which provides that an 
intervertebral disc syndrome is evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  Note 2. following the 
General Rating Formula.

Although higher ratings are provided under 38 C.F.R. § 4.71a, 
Codes 5242 (2005), and 38 C.F.R. § 4.71a, 5286 and 5289 
(2003) based on ankylosis of the spine, ankylosis has not 
been shown at any time during the appellate period.  
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

It must be emphasized that, when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The period prior to September 23, 2002

The evidence of record dating prior to September 23, 2002, 
demonstrates that the veteran exhibited limitation of lumbar 
motion; and low back tenderness, pain, and some weakness.  
The veteran's symptoms are supported by MRI studies which 
demonstrated central disc protrusion at L5-S1.  In the 
Board's opinion, the limitation of motion evidenced by the 
veteran supports the 40 percent evaluation assigned to his 
back disorder for the period prior to September 23, 2002.  
The pre-September 23, 2002, evidence shows, however, that 
even when his complaints of pain are considered, the lumbar 
spine clearly was not ankylosed.  A rating higher than 40 
percent under Code 5289 is therefore not warranted.

The evidence shows that no sensory deficit was identified at 
the time of VA orthopedic examination in October 2000; and 
neurological examination was described as "normal."  While 
a December 2000 letter from a private osteopath reported 
findings of radiating pain into the veteran's right leg and 
some associated numbness, this finding appears to be based 
solely on information provided by the veteran.  Also, no 
mention of muscle spasm was reported.  Further, on VA general 
medical examination in May 2001, examination revealed neither 
numbness nor tingling.  

In contrast private medical evidence dated in November 2001 
shows findings reflective of both muscle spasm and sciatic 
neuropathy but an absent ankle jerk was not reported.  

Finally, while an April 2002 VA orthopedic examination noted 
that the veteran had bilateral paraspinal muscle tenderness 
with severe pain, the examiner found that the level of 
disability was not "pronounced."  The examiner also 
attributed the veteran's thigh muscle weakness more to his 
chronic leg problem rather than to his back problem.  

In sum, the evidence on file prior to September 23, 2002, did 
not demonstrate any significant neurological impairment which 
could even remotely be described as characteristic of a 
pronounced intervertebral disc syndrome.  Consequently, even 
when any functional loss due to pain, weakness or 
incoordination is considered, see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998), an evaluation in excess of 40 percent 
under Code 5293 is not warranted.

The Board accordingly concludes that there is no basis in the 
pre-September 23, 2002, record for the assignment of an 
evaluation in excess of 40 percent for intervertebral disc 
syndrome under any applicable provision in the schedular 
criteria.  Accordingly, entitlement to a rating in excess of 
40 percent for an intervertebral disc syndrome for the period 
prior to September 23, 2002, is denied.

The period from September 23, 2002

The Board first notes that as part of a VA addendum report of 
February 2003, a VA physician opined that while the veteran 
had sciatic-type pain, no sciatic nerve paralysis was 
manifested.  Ankylosis was also not shown.  As such, for the 
period from September 23, 2002, to September 25, 2003, a 
rating higher than 40 percent for intervertebral disc 
syndrome under Codes 5289 or 5293 for that period is 
therefore not warranted.

The evidence of record dating from September 23, 2002, also 
shows that at a December 2003 private examination paralumbar 
tenderness and a significant limitation of lumbar motion was 
reported.  The examiner further commented that the veteran 
had "pronounced" sciatic neuropathy, and sluggish deep 
tendon reflexes.  

Notably, however, VA MRI test findings dated in May 2004 show 
no objective evidence of radiculopathy.  Further, in the 
course of VA orthopedic examination in June 2005 while 
lumbosacral spine tenderness and paravertebral muscle spasm 
were shown, only right lower extremity strength was limited 
by radiculopathy.  Of importance, however, was the finding 
that deep tendon reflexes were normal.  

As noted previously, the criteria for evaluating 
intervertebral disc syndrome were amended effective September 
23, 2002, and the general rating formula for diseases and 
injuries of the spine was amended effective September 26, 
2003.  Effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

In this case, private and VA treatment records on file are 
silent for any reference to incapacitating episodes of 
intervertebral disc syndrome which led to physician 
prescribed bed rest.  Even if the veteran's account of 
incapacitating episodes is accepted (as appears to have been 
the case on VA examination in June 2005), the alleged number 
of incapacitating episodes over the past year was less than 
six weeks.  A 60 percent evaluation based on incapacitating 
episodes is therefore not warranted, as such an evaluation is 
assignable only where there are incapacitating episodes with 
physician prescribed bed rest totaling at least six weeks.

With respect to separately evaluating the orthopedic and 
neurological manifestations of the intervertebral disc 
syndrome, however, the Board finds that the separate ratings 
would result in a higher evaluation.  In this regard, under 
the general rating formula for spine disorders, the appellant 
would warrant a 40 percent evaluation in light of the 
limitation of thoracolumbar flexion to less than 30 degrees.  
A higher evaluation based on limitation of motion is not in 
order absent evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

While evidence is not as clear when looking at the 
neurological manifestations, the Board finds, after resolving 
reasonable doubt in the appellant's favor, that a separate 10 
percent rating is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 for mild sciatic neuralgia.  In this 
regard, the Board acknowledges that while deep tendon 
reflexes were normal at a June 2005 VA examination, that same 
examination did find decreased sensation and decreased 
vibratory sense to the touch over the right foot.  Further, a 
private physician in December 2003 found sluggish deep tendon 
reflexes.  Hence, while moderate incomplete sciatic neuralgia 
is clearly not shown clinically, the Board will resolve 
reasonable doubt in the appellant's favor, and grant a 
separate 10 percent rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720. effective from September 23, 2002.  


ORDER

A schedular evaluation in excess of 40 percent for 
intervertebral disc syndrome from March 6, 2000 to September 
22, 2002 is denied.

A schedular evaluation in excess of 40 percent for a 
limitation of motion due to an intervertebral disc syndrome 
from September 23, 2002 is denied.

A separate 10 percent evaluation for sciatic neuralgia due to 
an intervertebral disc syndrome, effective from September 23 
,2002, is granted subject to the laws and regulations 
governing the award of monetary benefits.


REMAND

As indicated in the Introduction, this claim was remanded in 
April 2004.  Unfortunately, the Board finds that some of the 
ordered development remains to be completed.  Accordingly, 
remand is mandatory.  Stegall v. West, 11 Vet. App. 268 
(1998).  

In this regard, the Board notes that, as part of the April 
2004 remand, the RO was directed to have the veteran examined 
by a "dermatologist" in order to assess the nature and 
extent of his athlete's foot.  Review of a June 2005 VA skin 
diseases examination report shows that "[t]he VA 
dermatologist is not available at this time."  Hence, the 
examination was performed by a Certified Physician's 
Assistant.  As such, the development ordered was not 
accomplished.  Additional action is therefore required.  
Stegall.  

In December 2005, following the October 2005 issuance of the 
most recent SSOC of record, the veteran submitted additional 
evidence directly to the Board.  This evidence, a November 
2005 medical report from a private physician addressing the 
veteran's digestive system, was presented without a waiver of 
initial consideration by the RO.  While certain procedures 
currently in effect provide for the Board to solicit a waiver 
of initial RO review, because there are other reasons to 
remand this matter, those procedures are not for application.

The Board further notes that the November 2005 private 
medical report is characterized as a "follow-up" report.  
This reference to "follow-up" leads the Board to believe 
that the veteran has been previously treated by this 
physician.  Review of the claims folder includes no evidence, 
to include medical records, of past treatment afforded the 
veteran by Dr. Sapozhnikov.  Records of treatment from this 
physician should be requested upon remand.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The veteran should be asked if he had 
been treated by Dr. Sapozhnikov of New 
London, Connecticut, before November 
2005.  If so, with appropriate 
authorization, all treatment records 
should be obtained and associated with 
the claims folder.  All records and 
responses received must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
skin examination to address the nature 
and severity of his athlete's foot.  The 
claims folder and a copy of this remand 
must be provided to a VA dermatologist 
for the examination.  All findings 
necessary to complete the most recent 
version of the AMIE worksheet for 
dermatophytosis must be provided. 

3.  Thereafter, the RO should then review 
the evidence of record and re-adjudicate 
the issues on appeal.  If further 
development is necessary to comply with 
the applicable law and regulations, to 
include the Veterans Claims Assistance 
Act, that development must be 
accomplished.  The RO must provide 
adequate reasons and bases for any 
determination.  

4.  If the determination as to any of the 
instant matters remains unfavorable to 
the veteran, the RO must issue a SSOC in 
accordance with 38 U.S.C.A. § 7105 (West 
2002), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal.  This document should 
further reflect detailed reasons and 
bases for the decisions reached, and 
provide the appellant and his 
representative with an opportunity to 
respond.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


